RESOLUCIÓN
El jueves 17 de abril de 2003, día en que se celebra el Jueves Santo, el Juez Presidente, Hon. José A. Andréu García, concedió la tarde libre a los empleados de la Rama Judicial con cargo al balance de licencia de vacaciones. Por tal razón y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dis-puestos en las distintas leyes y reglas aplicables a los pro-cedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A sees. 72 y 73), y se considerará el Jueves Santo como si fuera un día feriado completo. Cualquier término por vencer ese día se extenderá hasta el martes 22 de abril, próximo día laborable. Se ordena la inmediata difusión pú-blica de esta Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Corrada Del Río y Rivera Pérez no intervinieron.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo